IN THE SUPREME COURT OF MISSISSIPPI

                                       NO. 2005-M-02092

MISSISSIPPI UNITED METHODIST CONFERENCE


v.

TELAYA BROWN


                         ON PETITION FOR DISQUALIFICATION
                            OF TRIAL JUDGE AND FOR STAY

TRIAL JUDGE:                                 TOMIE T. GREEN
COURT FROM WHICH APPEALED:                   HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR PETITIONER:                    JOSEPH E. LOTTERHOS
                                             CHARLES F. BARBOUR
ATTORNEYS FOR RESPONDENT:                    STEVE MARK WANN
                                             MARJORIE S. BUSCHING
                                             TARA A. HARRISON
DISPOSITION:                                 PETITION GRANTED - 03/09/2006

       EN BANC.

       SMITH, CHIEF JUSTICE, FOR THE COURT:

¶1.    This interlocutory appeal stems from a lawsuit filed by Telaya Brown against the

Mississippi United Methodist Conference (Conference), which is currently pending before

the Hinds County Circuit Court. In this suit, the Conference filed a motion seeking recusal of

Circuit Judge Tomie T. Green.     Judge Green subsequently signed an order denying the motion.

Pursuant to M.R.A.P. 48B, the Conference now petitions this Court for disqualification of

Judge Green and a stay of the proceedings.
                                                FACTS

¶2.      This Court has considered this case in a previous interlocutory appeal, wherein we

stated the facts of this case in detail.      Finding no need to restate these facts we direct the

reader to Mississippi United Methodist Conference v. Brown, 911 So. 2d 478, 480-82 (Miss.

2005).    During the first interlocutory appeal we considered the Conference’s claim that Judge

Tomie Green should have been recused due to bias.            However, regarding the issue of Judge

Green’s recusal, we found the Conference did not follow the applicable procedure for

requesting recusal in that it was not first submitted to Judge Green.           Thus, we declined to

consider the issue of recusal because it was not ripe for review. Id. at 482.

¶3.      In the present interlocutory appeal, the Conference initially requested Judge Green to

recuse herself from the matter.          Judge Green considered the Conference’s motion and

subsequently refused to recuse herself.        Therefore, in accordance with M.R.A.P. 48B the

Conference seeks review of Judge Green’s action.          This issue of recusal is now ripe for our

consideration.

                                              ANALYSIS

¶4.      We have previously decreed we “will not order recusal unless the decision of the trial

judge is found to be an abuse of discretion.” Hathcock v. Southern Farm Bureau Cas. Ins.,

912 So. 2d 844, 847 (Miss. 2005) (citation omitted).            Thus, we will only reverse the trial

court’s ruling regarding recusal if the trial court has abused its discretion in overruling such

motion. See Bredemeier v. Jackson, 689 So. 2d 770, 774 (Miss. 1997).



                                                    2
¶5.     The Conference argues Judge Green has repeatedly demonstrated an appearance of bias

in this matter, and if allowed to preside in these proceedings prejudice will result.            Thus the

Conference submits Judge Green has abused her discretion and should be disqualified from

presiding in the case at bar.

¶6.     Our opinion In re Blake, 912 So. 2d 907 (Miss. 2005), provides invaluable insight, and

a generous source of pertinent law for application in our analysis of present appeal. 1 We stated

“[t]he oath of office taken by all trial judges, including Judge Green, requires that judges

‘administer justice without respect to persons,’ and that they ‘faithfully and impartially execute

and perform’ all of their duties.” Id. at 917. Furthermore, in In re Blake we adopted a sister

state’s approach and stated “in viewing all circumstances, recusal is required only where the

judge’s conduct would lead a reasonable person, knowing all the circumstances, to conclude

that the ‘prejudice is of such a degree that it adversely affects the client.’” Id. (citing Town

Centre of Islamorada v. Overby, 592 So. 2d 774, 775 (Fla. Dist. Ct. App. 1992)). Therefore,

the question this Court must now ask is:            would a reasonable person, knowing all the

circumstances, conclude that Judge Green cannot conduct herself in an impartial manner?

¶7.     The Conference contends Judge Green cannot be impartial as evinced by the biased

commentary found in her order regarding an in camera inspection of documents, her order

denying recusal,     and    her response to the         Conference’s petition during the         previous



        1
        This Court in In re Blake, considered motions for recusal of the trial judge in
seven pending cases. As is the case today, the presiding trial judge in all of those cases was
Judge Green.

                                                    3
interlocutory appeal.    Judge Green maintains she is not biased and can be fair to the

Conference.

        In Camera Order

¶8.     In her in camera order Judge Green comes to the conclusion that “[t]he case before the

[trial] court is a civil case, wherein the victim of a crime perpetrated by the pastor of a church,

seeks damages for physical and emotional injury resulting for [sic] that sexual assault.” Judge

Green states “[t]he documents appear to establish that Defendants [the Conference] and

Anderson, were put on notice of allegations of Defendant Stallworth’s sexual misconduct as

far back as 1989.” Further, subsequent to the in camera inspection of certain documents Judge

Green opined “that some of the documents should be produced to Plaintiff, under protective

order, due to their sensitive nature, as it involves persons who may be the victims of Defendant

Stallworth [sic] misconduct.” In addition, as we discussed in the previous interlocutory appeal,

Judge Green provided the plaintiff with a copy of her in camera order and copies of the

sensitive documents in an ex parte appearance. Brown, 911 So. 2d at 481. Thus, the plaintiff

was provided copies of the documents in question at least four hours before the Conference

had notice of Judge Green’s order.       The Conference had insufficient time to object or appeal.




        Response to the Previous Interlocutory Petition

¶9.     In Judge Green’s response to the Conference’s former petition she added several

troubling remarks, which appear to undermine her contention that she can sit as an impartial

judge in this matter. In the response Judge Green stated:

                                                   4
        Nonetheless, the court will respond, as best it can, to the misrepresentations,
        mischaracterization and allegations advanced by [the Conference] in an attempt
        to inflame this Honorable Court. Such callous misrepresentation [sic], without
        just cause, are an unwarranted challenge of the integrity of the undersigned
        judge.    While attorneys may not agree with undersigned’s rulings, false
        accusations are inexcusable and should not be sanctioned by this Honorable
        Court.

¶10.    Judge Green mentions the discovery history of the case and remarks that “[d]epositions

of a number of witnesses introduced as a part of other motions heard by the court appear to

confirm Stallworth’s propensities.”   Moreover, regarding her in camera review of the sensitive

documents, Judge Green avers:

        Many pages in the document [sic] indicated prior incidents, complaints and/or
        allegations of sexual misconduct by Stallworth that had been reported to [the
        Conference] as early as 1989. The documents produced also contained [the
        Conference’s] actions and/or inactions in dealing with Stallworth previously, and
        attested to [the Conference’s] removal of Stallworth, after the sexual assault
        against Plaintiff.

Judge Green also stated that “the court responds that allegations of ex parte communication

between Plaintiff and the court is [sic] patently false. For Defendant [the Conference] to infer

such is both reckless, intentional and a patent disregard for the truth about how the court ruled

on the issue in this matter.”

¶11.    In addition to the above comments, the final sentence in Judge Green’s response is the

most troubling. Judge Green effectively tips the scales in favor of the plaintiff by stating that

“[s]hould the Supreme Court decide to conceal the documents on the bases of priest penitent

or medical privilege, then such precedent would permanently preclude an injured party from

ever prosecuting an action against a church Defendant, such as [the Conference].”           Such



                                                5
statement standing alone, removed all doubt about whether Judge Green has already decided

this issue prematurely.

        Order Denying Recusal

¶12.    In Judge Green’s order denying the Conference’s motion for judicial recusal, Judge

Green expressly states that “[d]efendants have been sued for damages resulting from an

undisputed sexual assault by Stallworth against Plaintiff Telaya Brown (“Brown”).”          Judge

Green also states

        First, the court’s statements regarding Defense counsel’s representation to the
        Supreme Court were accurate. Defense Counsel inferred that the court had an
        ex parte meeting with the Plaintiff after the in camera inspection. This was
        indeed a misrepresentation to the Supreme Court. Additionally, Defendant’s
        outline of the events that led to the production of the document [sic] to the
        parties at a different time was not accurate and seemed to cast a shadow on the
        Court’s integrity. The Court was duty bound to make accurate statements to the
        Supreme Court when a response was requested by the Supreme Court. Thus,
        there was no personal bias in setting the record straight. Defendant has no bases
        for a request for recusal in this regard. Neither should Defendant be allowed to
        use the order of the court to attempt to create an unreasonable appearance of
        impartiality or bias where none exist.

¶13.    Judge Green filed a brief response to the Conference’s present petition for her recusal.

In that response Judge Green categorically denied the Conference’s allegations of bias,

prejudice, or impartiality.   Judge Green asserts the Conference has failed to present sufficient

facts or law to overcome the presumption of fairness and impartiality to which she as a judge

is entitled. See Turner v. State, 573 So. 2d 657, 678 (Miss. 1990).         We have previously

determined that “[i]mpartiality is viewed under the totality of the circumstances analysis using

an objective reasonable person, not a lawyer or judge, standard.” Hathcock, 912 So. 2d at 849


                                                 6
(citing Dodson v. Singing River Hosp. Sys., 839 So. 2d 530, 534 (Miss. 2003); Collins v.

Joshi, 611 So. 2d 898, 903 (Miss. 1992) (Banks, J. concurring)) (emphasis in original).

¶14.         It is apparent to this Court Judge Green feels slighted by the Conference’s contentions

in this matter, and Judge Green opines in the aforementioned commentary that the Conference

was untruthful and has misrepresented the facts to this Court. Also, Judge Green’s statements

indicate she has already determined that fault lies with the defendants.       Finally, by her own

language Judge Green clearly appears to have assumed the position of advocate for the

plaintiff.       Therefore, after a collective view of Judge Green’s in camera order, her response

to the Conference’s previous petition, and her order denying recusal, we find that a reasonable

person, knowing all of the circumstances, would conclude that Judge Green could not sit as an

impartial administer of justice.2      Thus, we hold that Judge Green abused her discretion in

denying the Conference’s motion to recuse.

                                            CONCLUSION

¶15.         Judge Green’s comments and actions demonstrate that she cannot remain impartial in

the case at bar. Therefore the Conference’s petition for disqualification is hereby granted, and

all proceedings in the circuit court shall be stayed pending random reassignment to another

circuit judge.




             2
         See Code of Judicial Conduct Canon 3E(1), “Judges should disqualify themselves
in proceedings in which their impartiality might be questioned by a reasonable person
knowing all the circumstances . . . .”

                                                    7
¶16.   PETITION GRANTED.

     WALLER AND COBB, P.JJ., CARLSON, DICKINSON AND RANDOLPH, JJ.,
CONCUR. EASLEY, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. DIAZ
AND GRAVES, JJ., NOT PARTICIPATING.




                                8